Citation Nr: 1826545	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to an increased rating in excess of 10 percent disabling for right knee patellofemoral pain syndrome with arthritis.

6. Entitlement to an increased rating in excess of 10 percent disabling prior to August 20, 2013 and from October 1, 2013 for left knee patellofemoral pain syndrome with arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2015 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a RO hearing before a decision review officer (DRO); a transcript of that hearing is in the record.

In a September 2014 rating decision, the Veteran was granted a temporary total evaluation for his left knee pursuant to 38 C.F.R. § 4.30. Because he may not receive a rating in excess of 100 percent disabling, that time period is not on appeal, as reflected on the title page.

The issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability and entitlement to increased ratings for the Veteran's service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. A July 1993 rating decision denied service connection for a lumbar spine disability (characterized as for back pain). The Veteran did not appeal the decision and additional evidence was not submitted within a year after the decision. Therefore, the decision is final.

2. Evidence received since the July 1993 rating decision is relevant and probative as to the issue of service connection for a lumbar spine disability.

3. The evidence is at least in equipoise that the Veteran's tinnitus began in and is related to his military service.


CONCLUSIONS OF LAW

1. The July 1993 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the July 1993 rating decision, which denied service connection for a lumbar spine disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A July 1993 rating decision denied service connection for a lumbar spine disability (characterized as for back pain) based on the finding that the Veteran's spine injuries in service were not chronic and had resolved (i.e., he did not have a current disability). The Veteran was notified of that decision in correspondence mailed that same month but did not appeal the decision. No additional evidence was submitted within one year of the decision. Therefore, the decision became final.

Evidence at the time of the July 1993 rating decision reflected that the Veteran did not have functional impairment of his lumbar spine. See April 1993 VA examination. Evidence received since the July 1993 rating decision indicates that the Veteran's pain in his lumbar spine causes functional impairment. See May 2013 VA examination. This evidence is considered new and material because it relates to the issue of whether the Veteran has a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. Apr. 3, 2018). Accordingly, the claim is reopened.

II. Service Connection

Noise exposure during service is conceded because the Veteran regularly worked in close proximity to aircraft as an armament system technician. See DD 214 (Certificate of Release or Discharge from Active Duty); see also May 2015 and July 2017 correspondence. He stated that the ringing in his ears began in service but he did not report it because he thought his symptoms did not reflect tinnitus. See September 2016 notice of disagreement (stating that he associated tinnitus "with the sound of a bell ringing or a telephone ringing."). Although August 2015 and May 2017 VA examiners opined it was less likely than not the Veteran's tinnitus was related to his military service, their opinions are given little probative weight because they rely on the fact that the Veteran did not previously file a claim of service connection for tinnitus or the absence of evidence in the Veteran's service treatment records (STRs), respectively. As a result, the evidence is at least in equipoise that the Veteran's tinnitus began in and is related to noise exposure during active duty. As a result, service connection is warranted.






ORDER

The request to reopen the claim of service connection for a lumbar spine disability is granted.

Service connection for tinnitus is granted.


REMAND

Lumbar spine

The Veteran has multiple complaints of back pain in service, see STRs, and has stated that he worked on A-10 and F-15 aircraft for six years, which required him to bend his back frequently for several minutes at a time. See June 2012 statement. He underwent a VA spine examination in May 2013, wherein the examiner noted the Veteran's spine diagnoses from the STRs, but seems to only diagnose mild thoracic scoliosis as a disability the Veteran currently has. Nonetheless, pain with functional impairment can be considered a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. Apr. 3, 2018). The examiner opined the Veteran's spine disability was less likely than not related to his service because his spine strain during service was acute and there were no reports of back problems post-service until a motor vehicle accident in January 2011. The examiner's opinion is inadequate because it does not discuss the Veteran's work with aircraft and what effect, if any, it is had on his lumbar spine. Accordingly, remand is necessary for a new examination.

Neck

The Veteran stated that his work on aircraft required him to work underneath wings on his knees with his neck bent, which put pressure on his neck. See June 2012 statement. Several buddy statements corroborate the Veteran's reports. See January 2014 statements. The Veteran underwent a May 2013 VA examination, wherein the examiner diagnosed cervical sprain, cervical arthritis, and degeneration of the intervertebral disc. The examiner opined the Veteran's neck disabilities were less likely than not related to his service because his STRs do not reflect neck complaints and there is no evidence of neck pain until the Veteran's January 2011 motor vehicle accident. This opinion is inadequate because it relies on the absence of evidence in the Veteran's STRs and does not discuss that the Veteran's military MOS required him to bend his neck frequently to work underneath aircraft. As a result, remand for a new medical opinion is necessary.

Right and left knees

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing circumstances. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2015 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any lumbar spine disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's current lumbar spine disabilities present during the appeal period (from May 2011). If the Veteran's does not have a diagnosis, the examiner must opine as to whether his pain in his spine causes functional impairment.

(b) For each disability diagnosed, or if no disability is diagnosed, for the pain with functional impairment of the Veteran's lumbar spine, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability or pain with functional impairment was either incurred in or otherwise related to the Veteran's military service. The examiner must discuss the Veteran's work on aircraft during service and what effect, if any, such strain had on his spine.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the above development in the first instruction has been completed, the AOJ should obtain a VA medical opinion, with examination of the Veteran only if a medical professional deems it necessary, to determine the nature and likely cause of the Veteran's cervical spine disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's current cervical spine disabilities present during the appeal period (from May 2011).

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability or pain with functional impairment was either incurred in or otherwise related to the Veteran's military service. The examiner must discuss the Veteran's work on aircraft during service and what effect, if any, such strain had on his cervical spine.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected bilateral knee disabilities. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is noted, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Merely a statement that the examiner is unable to witness the degree of additional loss of range of motion is insufficient without further explanation as described above.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


